Honorable   Robert F. Atkins                     Opinion   No.    M-799
County Attorney
San Jacinto County Courthouse                    Re:       Authority of a County      to
Coldspring,   Texas 77331                                  lease its property.

Dear   Mr.    Atkins:

           Your recent letter       requesting      an opinion   from   this office   poses
the following question:

                   “Whether  the Commissioners’    Court of
             San Jacinto County can lease to private individuals
             a portion of the old State Highways and Farm-to-
             Market Roads that have been turned back to the
             County? ”

          A general       statement  of law applicable to powers          of the Com-
missioners’   Court      is set out in the following statement:             .


                    “Although     the commissioners’      court,   as
             the a,cting governing     body of the county, has juris-
             diction touching in some respect almost every
             feature,of   the county’s business,      its power extends
             only to such business      of the county as is entrusted
             to it by the constitution    or statute.    In other words,
             the jurisdiction    of the commissioners’       court over
             the county business      is not general and all-inclusive,
             but is limited to matters      or Rowers specifically
             covered by the constitution      and statutes.      The court
             does not have general police powers.          %foreover,     it
             must conform to the statutory mode prescribed             for
             the~exercise     of its powers.”    15 Tex. Jur. 2d 261-2.
             Counties,    Section 35, and cases there cited. (Em-
             phasis added. )




                                           -3877-
Honorable         Robert F. Atkinr,                page 2                  (M-799)



            Article             2351,      ’ in part,   provides      that:
                                                                                                             1


            “Each              commissioners’           court     shall:




            “3.                Lay out and establish,            change and dis-
                               continue public roads            and highways.

            ‘1. . .

            “6.                Exercise      general    control over          all roads,
                               highways,      ferries    and bridges          in their
                               counties.

            I,
                       .   .




            “15.               Said court shall have all such other powers
                               and jurisdiction,    and shall perform all such
                               other duties,    as are now or may hereafter
                               be prescribed     by law. ” (Emphasis  added. )

            While              Article      1577 deals      with the sale of real          estate   by the
county, there is no language therein that either expressly      or neces-
sarily implies that a county may lease its own property for any pur-
pose.   Since its amendment    in 1953 (Acts 53rd Leg.,    R. S. , Ch. 133,
p. 447), Article   1577 has constituted the general authority of a county
to sell or dispose of real estate, with no provision    therein contained for
leasing land.    We find no cases of any appellate court having construed
this Article with reference   to the power of a county to lease land.

           We do find several   statutes authorizing a county,                                  or certain
 counties,  to make a lease of county owned land for certain                                    purposes
 and under specified  conditions:


                 (1)            an airport,   Articles  2351,   subdivision  18(a) and Article
                                1269h,   subdivision   D (Attorney   General Opinion No.
                                M-758 (1970) so holding);


 1               All       references         to Articles       are to Vernon’s       Civil    Statutes.



                                                         -3878-
Honorable     Robert    F. Atkins,    page   3            (M-799)



        (2)     county hospital:    Articles   4494a, 4494b.   4494~.  4494d,
                4494e. 4494f,    4494g.   4494h,   4494j. 4494k.’ 44941. and
                4494m.

         This office has consistently    held since February      17, 1948, that
there is no general authority conferred       by the Constitution    or statutes
authorizing the Commissioners’        Court to lease its property.       Attorney
General Opinions Nos. R-1073       (1948);   V-1085 (1950); V-1457      (1952);
and C-678 (1966).    In view of the foregoing,      it will be presumed     that the
Legislature   has had knowledge of this departmental         construction,    and
having met numerous     times without amending the statutes to provide
authority for counties to lease property,       it has acquiesced    in that con-
struction and did not desire to grant general authority to counties to
lease property.   Likewise,   it is settled that the courts will ordinarily
adopt and uphold the statutory    construction  of the Attorney   General if
such is deemed reasonable.       53 Tex. Jur. 2d 262-263,    Statutes,  177.
further stating:


               “In     particular,    an opinion or ruling of the
        Attorney       General    is highly persuasive    and will be
        carefully      considered     and followed in case of doubt
        as to the      proper construction      to be given a statute.        ”


         We hold, therefore,   that in the absence pf a statut’e conferring
upon the county the authority to lease its property,      such authority does
not exist.  Consequently,    even assuming   that title to the abandoned high-
way property is in the county,    the Commissioners’      Court of San Jacinto
County is without authority to lease it or any portion thereof.

                                     SUMMARY

               There is no existing general statutory authority
        authorizing  a county to lease its property for any pur-
        pose, and before any county may lease its property,         the
        Legislature  would have to enact appropriate    legislation
        empowering    counties to lease their property.

                                                 Very*y          yours,




                                                 Attorney        eneral   of Texas
                                                            LY
                                         -3879-
.   ,.   .



             Honorable      Robert F. Atkinr,   page 4      (M-799)




             Prepared      by Edward B. Rather
             Assistant     Attorney General

             APPROVED:
             OPINION COMMITTEE

             Kerns     Taylor,  Chairman
             W. E.     Allen, Co-Chairman

             MerriIl      Finnell
             Arthur      Sandlin        -
             Bob Lattimore
             Max Hamilton

             MEADE F. GRIFFIN
             Staff Legal Assistant

             ALFRED        WALKER
             Executive      Assistant

             NOLA WHITE
             First Assistant




                                                   -3880-